Citation Nr: 1140770	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  97-31 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for conductive left ear hearing loss, for the period prior to June 12, 1995.

2.  Entitlement to a compensable disability rating for bilateral hearing loss, as of June 12, 1995.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954, and from January 1955 to December 1957.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 1996 and August 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas and by the Appeal Management Center (AMC) in Washington, D.C.  In its March 1996 decision, the RO continued the Veteran's noncompensable disability rating for his service-connected left ear hearing loss.  In its August 2011 rating decision, the AMC granted service connection for the Veteran's right ear hearing loss, and recharacterized the Veteran's service-connected hearing loss disability as bilateral hearing loss and assigned a noncompensable evaluation, effective June 12, 1995.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA audiometric test results dated in August 1993 reveal that the Veteran had no more than level II hearing loss in the left ear for the period prior to June 12, 1995.

2.  VA audiometric test results dated in June 2005, November 1996, July 1998, May 2003, March 2006, January 2009, November 2009, October 2010, and March 2011; and private audiometric test results dated in February 2002 reveal that the Veteran had no more than level III hearing loss in the left ear and no more than level II hearing loss in the right ear at any point since June 12, 1995. 



CONCLUSIONS OF LAW

1.  Prior to June 12, 1995, the criteria for a compensable disability rating for service-connected left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 (2011).

2.  As of June 12, 1995, the criteria for a compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in December 2001, April 2005, and March 2006 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  

The Board acknowledges that the VCAA letters were sent after the March 1996 rating decision on appeal.  In this case, however, the Board finds that the timing of the VCAA letter does not result in prejudicial error as any such error was cured by the RO's readjudication of his increased rating claim, as demonstrated by the May 2010 supplemental statement of the case (SSOC) and the August 2011 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a statement of the case to cure timing of notification defect).

The United States Court of Appeals for Veterans Claims (Court) has held that an SSOC that complies with applicable due process and notification requirements constitutes a readjudication decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III); see also Prickett, supra (holding that a statement of the case (SOC) that complies with all applicable due process and notification requirements constitutes a readjudication decision).  As the SSOCs have complied with the applicable due process and notification requirements for a decision, they constitute readjudication decisions.  Accordingly, the provision of adequate notice followed by a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Regarding the duty to assist, the RO has obtained the Veteran's private and VA treatment records, and provided the Veteran with multiple VA audiological examinations.  The Veteran has not indicated that there are any outstanding treatment records he wished VA to obtain.  Additionally, the October 2010 VA examiner described the functional effects caused by the Veteran's hearing loss in the examination report, as required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, VA's duty to provide a thorough and contemporaneous VA examination has been met.  

Moreover, the Board is satisfied that the RO/AMC has substantially complied with the Board's July 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that, on remand, it directed the RO/AMC to adjudicate the Veteran's claim of entitlement to service connection for right ear hearing loss, to obtain a complete copy of the Veteran's VA treatment records from the VA Medical Center in San Juan, Puerto Rico, dated since October 2007, and, if rendered appropriate, to schedule the Veteran for a VA audiological examination to assess the current severity of his hearing loss.  In this regard, the Board notes that, on remand, the AMC granted the Veteran's right ear service connection claim in the August 2011 rating decision.  Additionally, the RO/AMC acquired the Veteran's VA treatment records, dated from October 2007 to November 2010, and afforded him VA audiological examinations in October 2010 and March 2011.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, the Board finds that no prejudice results to the Veteran in adjudicating his claims on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected hearing loss.

II.  Increased Rating

The Veteran contends that the symptoms associated with his left ear hearing loss for the period prior to June 12, 1995, were meritorious of a compensable disability rating.  He additionally contends that the symptoms associated with his service-connected bilateral hearing loss, as of June 12, 1995, are meritorious of a compensable disability rating.  The Veteran has indicated that he has a particularly difficult time understanding conversational speech and listening to the television.  He further contends that his bilateral hearing loss creates problems with his social relationships.

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  In cases where the initial disability rating is contested, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Nevertheless, the Veteran's entire history is reviewed in the assignment of the disability evaluation.  See 38 C.F.R. § 4.1 (2011); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that the Board must also consider the application of staged ratings when determining the present level of a disability for an increased evaluation claim.  See Hart, 21 Vet. App. 505.  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claims for benefits. 38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Veteran's hearing loss is rated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  During the pendency of the Veteran's appeal, regulatory changes amended this section of the VA Schedule for Rating Disabilities.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999) (codified at 38 C.F.R. § 4.85-87).  The amended regulations did not result in any substantive changes in the criteria for rating hearing loss which are pertinent to this appeal.  Essentially, the old and new regulations for evaluating a hearing loss disorder are identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing the method of evaluating hearing loss based on the results of pure-tone audiometry results and the results of a controlled speech discrimination test and indicating that there was no proposed change in this method of evaluation).  Accordingly, neither rating criteria can be more favorable to the Veteran's claims.  The amended regulations did, however, incorporate some explanatory comments concerning VA's method of evaluating hearing loss disability, and these comments will be discussed where appropriate.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, DC 6100 (2011).  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  It is noteworthy that Table VII was amended in that hearing loss is now rated under a single code, DC 6100, regardless of the percentage of disability.  See 64 Fed. Reg. 25204 (May 11, 1999).  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

Under these criteria, the maximum evaluation for service-connected hearing loss for one ear is 10 percent.  See 38 C.F.R. § 4.85(a) and (d) (2011).  In addition, VA regulations provide that if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service- connected ear will be assigned a Roman Numeral designation for hearing impairment of "I."  See 38 C.F.R. § 4.85 (f) (2011). 

	A.  Left Ear Hearing Loss Prior to June 12, 1995

The Veteran filed his claim for an increased disability rating for left ear hearing loss in May 1993.  For the period between May 1993 and June 1995, there is one audiometric evaluation of record which is found in the Veteran's August 1993 VA examination report.  The results of audiometric testing from that examination are as follows, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
45
75
LEFT
20
20
10
20
80+

The average pure tone threshold in the Veteran's left ear was 32.5 decibels.  On speech discrimination testing, the Veteran received a score of 90 percent for the left ear.  These results equate to an assignment of level II for the left ear, which, when combined with the assignment of level I hearing loss for the right ear, merits a noncompensable rating using Table VI.  See 38 C.F.R. § 4.85(f).

Accordingly, the results of this hearing evaluation reveals that the Veteran did not merit a compensable disability rating for left ear hearing loss for the period prior to June 12, 1995.

	B.  Bilateral Hearing Loss as of June 12, 1995

The Veteran was granted service connection for right ear hearing loss effective June 12, 1995.  As described previously, for the period from June 12, 1995, the Veteran's hearing loss claim was recharacterized as a claim for entitlement to a compensable disability rating for bilateral hearing loss.  

With respect to the Veteran's claim of entitlement to a compensable disability rating for bilateral hearing loss, the Board notes that the Veteran was afforded VA audiological examinations in June 1995, November 1996, July 1998, May 2003, March 2006, October 2010, and March 2011.  Additionally, the Veteran was seen for a private audiological consultation in February 2002 and for VA audiological consultations in January 2009 and November 2009.  Audiometric testing was performed at the Veteran's private audiological consultation and at each of his VA consultations and examinations.  The Board will now analyze the results of each of the Veteran's audiometric evaluations as follows:

Audiometric testing results from the June 1995 VA examination are as follows, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
50
80
LEFT
20
20
15
20
75

The average pure tone threshold in the Veteran's left ear was 32.25 decibels.  On the Maryland CNC test, the Veteran received a score of 94 percent for his left ear for word recognition.  The average pure tone threshold in the Veteran's right ear was 41 decibels.  On the Maryland CNC test, the Veteran received a score of 94 percent for his right ear for word recognition.  These results equate to an assignment of level I for both ears, which merits a noncompensable rating using Table VI.  See 38 C.F.R. § 4.85(f).  

The results of audiometric testing from the Veteran's November 1996 VA audiological examination are as follows, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
60
75
LEFT
25
30
25
35
80+

The average pure tone threshold in the Veteran's right ear was 45 decibels, and the average pure tone threshold in the Veteran's left ear was 42.5 decibels.  On the Maryland CNC test, the Veteran received a score of 88 percent for both ears for word recognition.  These results equate to an assignment of level II for both ears.  This assignment merits a noncompensable rating using Table VI.  

The results of audiometric testing from the Veteran's July 1998 VA audiological examination are as follows, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
60
85
LEFT
25
30
30
35
90

The average pure tone threshold in the Veteran's right ear was 47.5 decibels, and the average pure tone threshold in the Veteran's left ear was 46.25 decibels.  On the Maryland CNC test, the Veteran again received a score of 88 percent for both ears for word recognition.  These results also equate to an assignment of level II for both ears.  Again, this assignment merits a noncompensable rating using Table VI.  

The results of audiometric testing from the Veteran's February 2002 private hearing evaluation are as follows, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
65
85
LEFT
30
25
25
45
95

The average pure tone threshold in the Veteran's right ear was 50 decibels, and the average pure tone threshold in the Veteran's left ear was 47.5 decibels.  The Veteran scored 96 percent for the right ear and 92 percent for the left ear on speech discrimination testing.  These results equate to an assignment of level I for the right ear and level II for the left ear, which again warrant a noncompensable rating using Table VI.  

The results of audiometric testing from the Veteran's May 2003 VA audiological examination are as follows, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
70
85
LEFT
30
30
30
40
90

The average pure tone threshold in the Veteran's right ear was 50 decibels, and the average pure tone threshold in the Veteran's left ear was 47.5 decibels.  On the Maryland CNC test, the Veteran again received a score of 88 percent for both ears for word recognition.  These results equate to an assignment of level II for both ears.  Again, this assignment merits a noncompensable rating using Table VI.  

The results of audiometric testing from the Veteran's March 2006 VA audiological examination are as follows, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
70
80
LEFT
30
30
30
35
80

The average pure tone threshold in the Veteran's right ear was 48.75 decibels, and the average pure tone threshold in the Veteran's left ear was 43.75 decibels.  On the Maryland CNC test, the Veteran received a score of 84 percent for the right ear and 80 percent for both left ear for word recognition.  These results equate to an assignment of level II for the right ear and level III for the left ear.  These levels still only merit a noncompensable rating using Table VI.  

The results of audiometric testing from the Veteran's January 2009 VA audiological consultation are as follows, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
70
80
LEFT
20
25
20
45
80

The average pure tone threshold in the Veteran's right ear was 48.75 decibels, and the average pure tone threshold in the Veteran's left ear was 42.5 decibels.  The Veteran scored 100 percent for both ears on speech discrimination testing.  These results equate to an assignment of level I for both ears, which, again, only merits a noncompensable rating using Table VI.  

The results of audiometric testing from the Veteran's November 2009 VA audiological consultation are as follows, with puretone thresholds recorded in decibels: 






HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
75
85
LEFT
25
25
20
45
80

The average pure tone threshold in the Veteran's right ear was 53.75 decibels, and the average pure tone threshold in the Veteran's left ear was 42.5 decibels.  The Veteran scored 92 percent for both ears on speech discrimination testing.  These results again equate to an assignment of level I for both ears, meritorious of only a noncompensable rating using Table VI.  

The results of audiometric testing from the Veteran's October 2010 VA audiological examination are as follows, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
75
85
LEFT
20
20
20
45
85

The average pure tone threshold in the Veteran's right ear was 50 decibels, and the average pure tone threshold in the Veteran's left ear was 42.5 decibels.  On the Maryland CNC test, the Veteran again received a score of 96 percent for the right ear and 100 percent for the left ear for word recognition.  These results again equate to an assignment of level I for both ears, which merits a noncompensable rating using Table VI.  

The results of audiometric testing from the Veteran's March 2011 VA audiological examination, his most recent, are as follows, with puretone thresholds recorded in decibels: 






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
75
85
LEFT
20
25
20
50
85

The average pure tone threshold in the Veteran's right ear was 50 decibels, and the average pure tone threshold in the Veteran's left ear was 45 decibels.  On the Maryland CNC test, the Veteran again received a score of 98 percent for both ears for word recognition.  These results again equate to an assignment of level I for both ears.  Again this assignment only merits a noncompensable rating using Table VI.  

Considering all of the evidence of record, the Veteran is not entitled to a schedular compensable rating for left ear hearing loss prior to June 12, 1995, or for bilateral hearing loss as of June 12, 1995, as there is no evidence of record suggesting that his hearing loss was at a compensable level at any point during the appeal period.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

In reaching this determination, the Board acknowledges the Veteran's lay testimony and the October 2010 VA examiner's report regarding the Veteran's difficulty understanding conversational speech, difficulty listening to the television, and difficulty with social relationships because of his difficulty understanding conversation.  Additionally the Board acknowledges the VA examiner's report regarding the Veteran's difficulty with hearing in noisy situations, and that he has to direct his attention to the main speaker when listening.  Moreover, the Board acknowledges that the Veteran is competent to testify to his hearing loss symptoms.  Nevertheless, the rating criteria for hearing loss contemplate some degree of functional difficulty due to demonstrable hearing loss, even when hearing loss levels are assigned a noncompensable rating.  Furthermore, the rating schedule for hearing loss relies primarily on the application of objective test data.  See 38 C.F.R. §§ 4.85, 4.86 (2011); Martinak, 21 Vet. App. at 455.  Therefore, while the Board has taken the Veteran's competent lay testimony into consideration, his described symptomatology does not alter the Board's rating assignments.

III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2011).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO, or the Board, must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's hearing loss (i.e., difficulty hearing conversational speech and difficulty hearing the television) are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  As discussed above, the levels of hearing loss that correspond to a noncompensable disability rating contemplate some level of hearing loss with corresponding difficulty hearing in particular situations, and therefore are the sort of symptoms expected with the Veteran's current level of hearing loss.  For these reasons, referral for consideration of an extraschedular rating is not warranted.


ORDER


Entitlement to a compensable disability rating for conductive left ear hearing loss, for the period prior to June 12, 1995, is denied.

Entitlement to a compensable disability rating for bilateral hearing loss, as of June 12, 1995, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


